DETAILED ACTION
The following Office action concerns Patent Application Number 17/275,547.  Claims 1-22 are pending in the application.
The applicant’s amendment filed September 29, 2022 has been entered.
The declaration of Dr. Antonio Facchetti submitted September 29, 2022 has been considered.
A certified copy of foreign priority application EP 18210830.8 has not been received in the record for the instant application.
The previous grounds of rejection of claims 1-21 under 35 USC 103 over Kastler et al in view of Hack et al is withdrawn in light of the applicant’s amendment.
Allowable Subject Matter
Claim 22 is allowable over the closest prior art of Kastler et al in view of Hack et al.  The references do not teach or suggest that the molar ratio of compounds 3A and 3B is within the range 2:1 to 50:1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 12, 14, 15, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kastler et al (US 2010/0319778) in view of Hack et al (US 4,990,977). 
	Kastler et al teaches a thin film transistor comprising a source electrode (2) and a drain electrode (4) separated by a semiconductor layer (6), a dielectric layer (8), a gate electrode (10) and a substrate (12), in that order (Fig. 6; par. 79-80).  The source, drain and gate electrode layers are composed of a metal including gold (par. 79).  The semiconductor layer is composed of semiconductor compound(s) including one or more of the following compounds:

    PNG
    media_image1.png
    269
    147
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    258
    158
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    276
    158
    media_image3.png
    Greyscale

(par. 11-13, 58).  The above compounds satisfy claimed compounds 1A, 2A and 3A.  The compounds are deposited by spin coating (par. 76; Table 2).  The dielectric layer includes silicon dioxide (par. 79).  Silicon dioxide is known to have a dielectric constant of about 3.9.
	The thin film transistor has a channel between the source and drain electrodes (par. 110; Fig. 6).  The channel has a length of 25-200 µm and a width of 1-4 mm (par. 110).
Kastler et al does not teach that the channel length is 3-20 µm.
However, Hack et al teaches a thin film transistor having a channel length of about 10 µm (col. 1, line 50).  A short channel length improves operating speed and output current of the transistor (col. 1, lines 44-50).  A person of ordinary skill in the art would have been motivated to combine the shorter channel length of Hack et al with the transistor of Kastler et al in order to obtain improved operating speed and output current.
Regarding claims 15 and 20, Kastler et al is silent with respect to the carrier mobility of a transistor in comparison to an otherwise identical transistor having a channel length of 50 µm.  However, the combination of teachings from Kastler et al and Hack et al have rendered obvious the instantly claimed transistor including the channel length of 20 µm or less.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed carrier mobility in relation to an otherwise identical transistor having a channel length of 50 µm to naturally arise in the transistor according to Kastler in view of Hack.
Claims 8, 11, 13 and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kastler et al in view of Hack et al and further in view of Vladimirov et al (US 2017/0250347). 
Kastler in view of Hack teaches a thin film transistor as described above.  Kastler in view of Hack does not teach the thicknesses of the semiconductor layer and the source, drain and gate electrode layers.  Kastler in view of Hack does not teach that one of the source, drain and gate electrodes comprises a silver layer.
However, Vladimirov et al teaches a thin film transistor including a semiconductor layer and source, drain and gate electrode layers (par. 556, 560).  The semiconductor layer preferably has a thickness of 1.5-250 nm (par. 555).  The source, drain and gate electrodes each have a thickness of 20 nm to 10 µm (par. 564).  The source and drain electrode layers are made of a conductive metal including silver (par. 551).
Kastler et al is silent regarding the thicknesses of the semiconductor layer and the source, drain and gate electrode layers.  A person of ordinary skill in the art would have been motivated by design need to combine the thicknesses of the semiconductor layer and the source, drain and gate electrode layers of Vladimirov et al with the thin film transistor of Kastler in view of Hack in order to obtain effective thicknesses for each layer.
Kastler et al teaches that suitable materials for the source and drain electrodes include metals (par. 79).  Vladimirov et al further teaches that silver metal is a suitable material for the source and drain electrodes (par. 551).  It would have been obvious to a person of ordinary skill in the art to combine the silver electrode material of Vladimirov et al with the source and drain electrodes of Kastler in view of Hack in order to obtain a known suitable electrode layer.
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Kastler et al in view of Hack et al and further in view of Moriya et al (US 2005/0057136). 
Kastler in view of Hack teaches a thin film transistor including a substrate as described above.  Kastler in view of Hack does not teach that the substrate is polyethylene naphthalate.
However, Moriya et al teaches a thin film transistor having a plastic polyethylene naphthalate substrate (par. 43-44).  The plastic substrate provides flexibility to the thin film transistor (par. 45).
Kastler et al teaches that the substrate includes plastic substrates (par. 79).  Moriya et al teaches a plastic substrate which provides flexibility to the thin film transistor (par. 44-45).  A person of ordinary skill in the art would have been motivated to combine the substrate material of Moriya et al with the thin film transistor of Kastler in view of Hack in order to obtain a transistor having greater flexibility.
Claims 1-7, 9, 10, 12, 14, 15, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kastler et al (US 2010/0319778) in view of Chen et al (J. Mater. Sci., 2009, 44, 280-284, included in the applicant’s IDS). 
Kastler et al teaches a thin film transistor as described above.  Kastler et al does not teach that the channel length is 3-20 µm.
However, Chen et al teaches a thin film transistor having a channel length of 0.3 to 20 µm (abstract).  Short channel length provides better high-speed operation (p. 280).  A person of ordinary skill in the art would have been motivated to combine the shorter channel length of Chen et al with the transistor of Kastler et al in order to obtain improved high-speed performance.
Claims 8, 11, 13 and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kastler et al in view of Chen et al and further in view of Vladimirov et al (US 2017/0250347). 
Kastler in view of Chen teaches a thin film transistor as described above.  Kastler in view of Chen does not teach the thicknesses of the semiconductor layer and the source, drain and gate electrode layers.  Kastler in view of Hack does not teach that one of the source, drain and gate electrodes comprises a silver layer.
However, Vladimirov et al teaches a thin film transistor including a semiconductor layer and source, drain and gate electrode layers (par. 556, 560).  The semiconductor layer preferably has a thickness of 1.5-250 nm (par. 555).  The source, drain and gate electrodes each have a thickness of 20 nm to 10 µm (par. 564).  The source and drain electrode layers are made of a conductive metal including silver (par. 551).
Kastler et al is silent regarding the thicknesses of the semiconductor layer and the source, drain and gate electrode layers.  A person of ordinary skill in the art would have been motivated by design need to combine the thicknesses of the semiconductor layer and the source, drain and gate electrode layers of Vladimirov et al with the thin film transistor of Kastler in view of Chen in order to obtain effective thicknesses for each layer.
Kastler et al teaches that suitable materials for the source and drain electrodes include metals (par. 79).  Vladimirov et al further teaches that silver metal is a suitable material for the source and drain electrodes (par. 551).  It would have been obvious to a person of ordinary skill in the art to combine the silver electrode material of Vladimirov et al with the source and drain electrodes of Kastler in view of Chen in order to obtain a known suitable electrode layer.
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Kastler et al in view of Chen et al and further in view of Moriya et al (US 2005/0057136). 
Kastler in view of Chen teaches a thin film transistor including a substrate as described above.  Kastler in view of Chen does not teach that the substrate is polyethylene naphthalate.
However, Moriya et al teaches a thin film transistor having a plastic polyethylene naphthalate substrate (par. 43-44).  The plastic substrate provides flexibility to the thin film transistor (par. 45).
Kastler et al teaches that the substrate includes plastic substrates (par. 79).  Moriya et al teaches a plastic substrate which provides flexibility to the thin film transistor (par. 44-45).  A person of ordinary skill in the art would have been motivated to combine the substrate material of Moriya et al with the thin film transistor of Kastler in view of Chen in order to obtain a transistor having greater flexibility.
Response to Arguments
The applicant argues that a person of skill in the art must select compounds PDI2EH-CN2 or PDI-1MH-CN2 from Kastler et al because they produced higher mobilities as shown in Table 2 of Kastler et al.  However, all of the semiconductor compounds disclosed in Kastler et al are known and available to a person of ordinary skill in the art.  Furthermore, Kastler et al teaches that the semiconductor compounds overcome various deficiencies of the state of the art [at that time], including carrier mobility, current modulation, better solubility, solution processing, stability, and current on/off ratio (par. 5-6, 113).  Therefore, the applicant’s argument that a person of skill in the art must select the compounds with the two highest mobilities reported in Table 2 is not persuasive.  
The applicant argues that the invention provides greatly improved carrier mobility at channel length of 10 µm as compared to 50 µm.  However, the applicant’s data in Table 2 does not support that conclusion.  The results show only small improvements in mobility for examples A-1 and A-2 and an actual decrease for A-3.  The small improvements for A-1 and A-2 may be within normal experimental variation.  They do not constitute an unexpected improvement.
The applicant argues that the invention provides an unexpected benefit of improved carrier mobility at a channel length of 10 µm.  However, the instant claims are not commensurate in scope with the probative value of data in the examples.  See In re Clemens, 206 USPQ 289 (CCPA 1980).  In particular, examples A-1 to A-3 are based on mixtures of the claimed compounds.  The mixtures A-1 to A-3 are not specifically claimed in any claim under examination.
The applicant argues that Hack et al would not have been combined with Kastler et al because Hack et al teaches inorganic semiconductor materials while Kastler teaches organic semiconductor materials.  However, both Kastler and Hack teach thin film transistor devices.  Hack et al teaches a shorter channel length than Kastler of about 10 µm (Hack, col. 1, line 50).  The short channel length improves operating speed and output current of the transistor (Hack, col. 1, lines 44-50).  A person of ordinary skill in the art would have been motivated to combine the shorter channel length of Hack et al with the organic transistor of Kastler et al in order to obtain improved  operating speed and output current.  
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        October 4, 2022